MEMORANDUM **
In these consolidated appeals, Son Nguyen appeals from the district court’s judgment and challenges the 188-month sentence imposed following his guilty-plea conviction for distribution of over five grams of actual methamphetamine, in violation of 21 U.S.C. § 841(a)(1); and distribution of MDMA, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Nguyen contends that his sentence is substantively unreasonable in light of the age of the convictions that qualified him as a career offender status under U.S.S.G. § 4B1.1. The district court did not abuse its discretion in imposing Nguyen’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The sentence at the bottom of the Sentencing Guidelines range is substantively reasonable in light of the totality of the circumstances and the sentencing factors set forth in 18 U.S.C. § 3553(a), including Nguyen’s criminal history and the seriousness of the offense. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.